09/27/2022
                  IN THE COURT OF APPEALS OF TENNESSEE
                               AT JACKSON
                                        September 26, 2022

                      JAMES D. DUNCAN v. CORECIVIC ET AL.

                 Appeal from the Chancery Court for Hardeman County
                     No. 19541 Martha B. Brasfield, Chancellor
                        ___________________________________

                               No. W2022-00333-COA-R3-CV
                           ___________________________________


       Appellant, James D. Duncan, has appealed an order of the Hardeman County
Chancery Court that was entered on December 15, 2021. We determine that the December
15, 2021 order does not constitute a final appealable judgment. Therefore, this Court lacks
jurisdiction to consider the appeal. The appeal is dismissed.


                 Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed.


J. STEVEN STAFFORD, P.J., W.S.; ARNOLD B. GOLDIN, J.; KENNY ARMSTRONG, J.

James David Duncan, pro se, appellant.

James Pentecost, Jackson, Tennessee, for the appellees, CoreCivic and Whiteville
Correctional Facility Warden.


                                  MEMORANDUM OPINION1

      Pursuant to the requirements of Rule 13(b) of the Tennessee Rules of Appellate
Procedure, on August 23, 2022, the Court directed Appellant to show cause why this appeal
should not be dismissed for lack of subject matter jurisdiction after it became clear that
      1
          Rule 10 of the Rules of the Court of Appeals provides:

      This Court, with the concurrence of all judges participating in the case, may affirm, reverse
      or modify the actions of the trial court by memorandum opinion when a formal opinion
      would have no precedential value. When a case is decided by memorandum opinion it shall
      be designated “MEMORANDUM OPINION,” shall not be published, and shall not be
      cited or relied on for any reason in any unrelated case.
there was no final judgment from which an appeal as of right would lie. “A final judgment
is one that resolves all the issues in the case, ‘leaving nothing else for the trial court to do.’”
In re Estate of Henderson, 121 S.W.3d 643, 645 (Tenn. 2003) (quoting State ex rel.
McAllister v. Goode, 968 S.W.2d 834, 840 (Tenn. Ct. App. 1997)). This Court does not
have subject matter jurisdiction to adjudicate an appeal as of right if there is no final
judgment. See Bayberry Assocs. v. Jones, 783 S.W.2d 553, 559 (Tenn. 1990) (“Unless an
appeal from an interlocutory order is provided by the rules or by statute, appellate courts
have jurisdiction over final judgments only.”).

        Specifically, the order appealed was entered by the trial court on December 15,
2021. The order notes deficiencies in Appellant’s complaint and gives him additional time
to correct said deficiencies. No further order of the trial court is included in the record.
Rather, Appellant filed an appeal of the December 15, 2021 order to this Court. The order
appealed does not appear to resolve any claims against any party to this lawsuit with
finality. In fact, the trial court clerk filed an affidavit with this Court certifying that “the
case has not been dismissed and that no service of process has been issued and that the civil
action is still pending and under review by the Chancellors of the twenty-fifth Judicial
District.”

       On August 23, 2022, this Court entered an Order directing Appellant to supplement
the record with a final judgment or show cause why the appeal should not be dismissed.
Although Appellant responded to this Court’s August 23, 2022 Order, Appellant did not
supplement the record with a final order. Appellant has failed to show good cause why this
appeal should not be dismissed for lack of a final judgment.

       As the order appealed does not constitute a final appealable judgment, this Court
lacks jurisdiction to consider this appeal. Thus, the appeal is hereby DISMISSED. Costs
on appeal are taxed to Appellant, James D. Duncan, for which execution may issue.


                                                                    PER CURIUM




                                               -2-